 1 HDENNIS A. RASMUSSEN (SB# 153479)
   II Attorney for Constitution Association, Inc.
 2
      GEORGE F. X. ROMBACH, PhD, JD, CPA,
 3 ff 27636 Ynez Road, Suite L-7 #111
                                                                                             Jun 11 2021
      Temecula, CA 92591
 4
   II (949) 500-1850
 5 II gfxr@yahoo.com                                                                           s/ SuzanneA

   " Plaintiffs, In Propria Persona
 6
                                                                                          NUNCPROTUNC
 7
                                                                                               Jun 10 2021
 8                                 UNITED STATES DISTRICT COURT

 9                                SOUTHERN DISTRICT OF CALIFORNIA

10

11

12 UCONSTITUTION ASSOCIATION, INC., by                       ) Case No. 20CV2379 TWR BLM
    its founders, GEORGE F. X. ROMBACH                       )
13 Uand DOUGLAS V. GIBBS as well as other                    )
    officers and members of the Association et. al.          )          FIRST AMENDED
14                                                           ) RESPONSE TO THE EX PARTE APPLIC-
                                                             ) ATION and CAUSE WHY THIS ACTION
15                  Plaintiffs,                              ) SHOULD NOT BE DISMISSED
                                                             )
16                                                           )
                                                             )
17          vs.                                              )
                                                             )
18                                                           )
                                                             )   Judge:           Hon. Todd W. Robinson
1911 KAMALA DEVI HARRIS,                                     )
                                                             )   Department:      Courtroom 3A
20                  Defendant.                               )

21   ______________                                          )
                                                            ,)
                                                                 Complaint Filed: December 7, 2020


22
23                                               INTRODUCTION

24          As set forth in Plaintiffs' response, the government of the United States of America, that is
25 11 NOT a party ofthis action and has no standing therein. Plaintiffs seek leave of this Court to file

26
     this amendment to their reply to the government's Ex Parte Application interfering in this action,
27
     The government's interference is seeking to set aside the Entry of Default that was properly
28


                                                             1.
                          First Amended Response to the Ex Parte Application and Cause for Action
 1 Hentered against Defendant Kamala Devi Harris as an individual for personally committing an

     1
 2 unconstitutional action of running for the office of Vice President of the United States of America

 3
     for which Plaintiffs allege she is not eligible to hold. Defendant is not being sued for any act or
 4
     omission occurring in connection with duties performed on the United States' behalf.
 5
                                                             I
 6
                                 THIS IS NOT A POLITICAL QUESTION
 7

 8          The sole issue in this action is whether the Defendant, a member of the Democratic Party,

 9 is not constitutionally eligible to hold the Office of President or Vice President. In the Complaint

1o in this action, Plaintiffs also allege that three Republican candidates were likewise not eligible to

11 hold the Office of President, but withdrew from the race before the commencement of this action.

12 Plaintiffs are non-partisan as to this action and have no issue with the political affiliation of any

13 candidate, they are simply seeking that the provisions of the Constitution be complied with. The

14 issue of eligibility to hold either the Office of President or Vice President is NOT a task

15 constitutionally assigned to any other branch of government. The eligibility issue was established

16 by the Framers of the Constitution when it was written and ratified, and they gave no other branch

17 of government any authority in the matter of eligibility to serve as President or Vice President

18 whatsoever. Nowhere in the Constitution is any authority given to Congress regarding the issue of

19 eligibility to hold either the Office of President or Vice President. Accordingly, this action does

20 not in any way make it necessary to interfere in a political matter that is within the dominion of

21 any other branch of the government. The issue before this Court is whether or not the Defendant

22 is eligible to the Office of President or Vice President as required by the Constitution. This is

23 NOT a political issue; In NO way involves separation of powers; and Nor has the government

24 presented any authority whatsoever that the resolution of that issue unduly intrude on any "policy

25 choices and value judgments that are constitutionally committed to Congress or the executive

26 branch" as put forth in Koohi v. US.. 976 F.2d 1328, 1331 (9 th Cir. 1992), or the Constitution's

27 II division of powers. It is strictly a legal issue of whether or a not a Constitutional requirement has

28 Hbeen complied with.


                                                                 -2-
                          First Amended Response to the Ex Parte Application and Cause for Action
 1                                                          II
 2                   THE STATE OR THE PEOPLE HAVE AUTHORITY OVER

 3                   ELIGIBITY OF THE PRESIDENT AND VICE PRESIDENT
 4
                    The first sentence of Section. 5. of Article. I of the Constitution expressly provides
 5
     that "Each House shall be the Judge of the Elections, Returns and Qualifications of its own
 6
     Members" (emphasis added) and granted no other authority whatsoever regarding the eligibility
 7
     to the Office of President or Vice President. Further nowhere in the Constitution does it provide
 8
 9 for any such authority. However, the Constitution is very specific as to any powers not expressly

10 granted in Amendment X. thereto which provides as follows: "The powers not delegated to the

11 United States by the Constitution, nor prohibited by it to the States, are reserved to the States

12
     respectively, or to the people." (emphasis added). As such, the Constitution has expressly
13
     provided that the individual Plaintiffs of this action are among those to have the authority over
14
     eligibility to the Office of President or Vice President. The government cannot ban the rights
15

16 which constitutionally-protected and are at issue in this action. Therefore, those Plaintiffs have
17 standing to bring on this matter.

18                                                          III
19                                       DEFENDANT WAS SERVED
20          In the Ex Parte Application the United States Attorney's Office FAILED to disclose that

21   I
     service of the Summons and Complaint was in fact signed for on March 9, 2021, the proof of

22 service of which was filed with this Court. Plaintiffs' are unaware of the reason for this omission.
23                                                          IV
24                                   DEFENDANT DID NOT RESPOND
25          Defendant has not yet pled, defended or otherwise responded in any way to the Complaint

26 on file in this action. In the Ex Parte Application the United States Attorney's Office clearly

27 indicates that they are representing the United States and NOT the Defendant.
28

                                                                  -3-
                          First Amended Response to the Ex Parte Application and Cause for Action
 1                                                            V

 2                          UNITED STATES NOT REQUIRED TO BE SERVED

 3            Plaintiffs are NOT required to serve the United States government because Defendant was

 4 I not a 'United States officer or employee' when the actions alleged in the Complaint on file herein

 5 II were committed. At the time of filing, December 7, 2020, the defendant was not at that time

 6 I officially an inaugurated member of the U.S. Government as Vice President of the United States.

 7 II Therefore, when the complaint was served on April 26, 2021 the service was not required to

 8 II include the United States because at the time of filing the complaint was only against the

 9 II defendant, Kamala Devi Harris, who was at the time merely Vice President Elect. In the argument

10 II by the United States alleging that the "Plaintiffs Have Not Effected Service of Their Complaint" it

11 II is argued that Fed R. Civ. P. Rule 4(i) sets forth the requirements for serving the United States and

12 Hits agencies, officers, and employees. To witt "To serve a United States officer or employee sued

13 II in an individual capacity for an act or omission occurring in connection with duties performed on

14 II the United States' behalf (whether or not the officer or employee is also sued in an official

15 II capacity), a party must serve the United States and also serve the officer or employee under Rule

16 II 4(e), (t), or (g)."

17            The application of the rule listed by the United States is not applicable because the

18 I defendant is not an officer or employee of the United States Government. According to the final

19 II clause of Article II, Section 3 of the United States Constitution, the President "shall Commission

20 II all the Officers of the United States." The Vice President does not receive a commission from the

21 II President, therefore, since all Officers of the United States shall receive a commission, the lack of

22 II commission provides the conclusion that the Vice President is not an officer of the Government of

23 II the United States. The Vice President is also not an employee of the government, for according to

24 II Article I, Section 6 of the U.S. Constitution officers and those appointed to civil Office under the

25 I Authority of the United States receive an emolument. However, Article I, Section 6, Clause 1

26 II states that "The Senators and Representatives shall receive a Compensation for their Services,"

27 II and Article II, Section 1, Clause 8 states that "The President shall, at stated Times, receive for his

28 HServices, a Compensation." S.103 on January 11, 1949. (U.S. Congress, Senate Committee on


                                                                  -4-
                            First Amended Response to the Ex Parle Application and Cause for Action
 1 II Post Office and Civil Service, President, Vice President and Speaker of the House-

 2 I Compensation and Expenses) provides that the Vice President, along with the President, and the

 3 II Speaker of the House, receives a compensation for their services. According to the United States

 4 II Constitution officers and employees receive an emolument for their services, but representatives

 5 II receive a compensation. Since the Vice President receives a compensation. The conclusion is that

 6 II Vice President Kamala Harris is not an officer or employee of the Government of the United

 7 UStates, but a representative.

 8                                                           VI

 9            IMPORTANCE OF CORRECTING UNCONSTITUTIONAL ACTIVITIES

10           The Supreme Court, under the early years of the John Marshall's tenure as Chief Justice of

11 Uthe United States, offered in its 1803 decision in Marbury v. Madison 5 U.S. (1 Cranch) 137

12 11 (February 24,1803) that "All laws which are repugnant to the Constitution are null and void."

13 II Laws are not constitutional simply because Congress passed them. If shown to be inconsistent

14 II with the Constitution, those laws should no longer be followed. Should not the same basic

15 II principle apply to the actions of the federal government, as well as other constitutional concepts

16 I such as eligibility for office?

17           If an unjust law is no law at all, would not an ineligible candidate for office be no

18 II candidate at all?

19           The American people and the Constitution they ratified provides the standard for the

20 II conduct of the United States Government regarding all of its laws, actions, and if an authority is

21 ff granted regarding laws and actions in the first place. If we cannot even follow the proper rules

22 II regarding eligibility, are we not embracing all other demonstrably erroneous interpretations of that

23 II Constitution once those ineligible people proport to take office?

24                                                           VII

25                                     GOVERNANCE OF PRECEDENT

26           In Gamble v. United States, No. 17-646, 587 U.S. (June 17, 2019) Supreme Court Justice

27 II Clarence Thomas wrote a concurring opinion to "address the proper role of stare decisis," the idea

28 II that the court should generally follow its prior decisions. While Thomas joined six of his fellow

                                                                   -5-
                           First Amended Response to the F.x Parte Application and Cause for Action
 1 ~ justices in the decision not to overrule precedent, Thomas in his opinion provided a view that

 2 I "When faced with a demonstrably erroneous precedent, my rule is simple: We should not follow

 3 I it"

 4               In his argument, Justice Thomas simply wanted to let the Constitution, the real

 5 UConstitution, be the supreme law of the land.
 6
                 In 1949, Justice William 0. Douglas wrote a Columbia Law Review article stating that "a
 7
          judge remembers above all else that it is the Constitution which he swore to support and defend,
 8
          not the gloss which his predecessors may have put on it."
 9"
                 The United States Constitution, and precedents about the Constitution, are not the same
10
     I
11 thing.

12                                                              VIII

13                                             NATURAL BORN CITIZEN
14
                 The United States government asserts that Defendant has multiple defenses to the
15
          Complaint. The first such defense is the Defendant's birth certificate establishes that she "is a
16
     11
          'natural born citizen' within the meaning of the U.S. Constitution". The birth certificate is NOT
17

18 11 evidence of its assertion in any way, nor has it presented any evidence to support their claim. In

19 II addition, Defendant has never proved up that she is eligible to the Office of President or Vice

     I
20 President. Further, they have not presented any authority whatsoever for why the definitions put
21        forth by the Supreme Court of the United State of American in the six cases cited in the verified
22
          complaint should be disregarded.
23
                                                                 IX
24
                                                 ARTICLE III STANDING
25

26               It is acknowledged that Plaintiffs have had their voting rights disenfranchised, diluted,

27 I oppressed, threatened, intimidated or otherwise injured when Defendant sought an office for

28 11 which she is not eligible. It is argued that Plaintiffs have no greater stake in having the

                                                                      -6-
                               First Amended Response to the Ex Parte Application and Cause for Action
 1 II Constitutional provisions abided by than any other United States citizen, and therefore there is no

 21 standing for a cause of action for these Plaintiffs. That provision assumes that if all of the citizens
 3
      are wronged, then there is no legal recourse and Defendant's actions are then somehow deemed to
 4
      be proper. While Article III of the Constitution does not specifically address the issue of
 5
      'standing', the fact is the laws of the United States provide protection for such voting rights. See,
 6
      but not limited to, the following sections 18 USC§§ 241,242,245 and 594; 28 USC§ 1343; and
 7
 8 42 USC§ 1985. Specifically 18 USC§ 245 (b)(l)(A) provides protection for:

 9           "voting or qualifying to vote, qualifying or campaigning as a candidate for elective office,
             or qualifying or acting as a poll watcher, or any legally authorized election official, in any
10
             primary, special, or general election;"
11

12
     !As to the intimidation of voters 18 USC§ 594 provides
13           "Whoever intimidates, threatens, coerces, or attempts to intimidate, threaten, or coerce, any
             other person for the purpose of interfering with the right of such other person to vote or to
14           vote as he may choose, or of causing such other person to vote for, or not to vote for, any
15           candidate for the office of President, Vice President, Presidential elector, Member of
             the Senate, Member of the House of Representatives, Delegate from the District of
16           Columbia, or Resident Commissioner, at any election held solely or in part for the purpose
17           of electing such candidate, shall be fined under this title or imprisoned not more than one
             year, or both."
18

19
     II This Court expressly has jurisdiction over such civil rights and elective franchise under 28 USC .§

20 i 1343 which provides as follows:

21           "(a)The district courts shall have original jurisdiction of any civil action authorized by
             law to be commenced by any person:
22
                     (1)    To recover damages for injury to his person or property, or because of the
23                   deprivation of any right or privilege of a citizen of the United States, by any act
                     done in furtherance of any conspiracy mentioned in section 1985 of Title 42;
24
                     (2)    To recover damages from any person who fails to prevent or to aid in
25                   preventing any wrongs mentioned in section 1985 of Title 42 which he had
                     knowledge were about to occur and power to prevent;" (emphasis added)
26

27 II As such the individual Plaintiffs have standing in this action.

28

                                                                 -7-
                           First Amended Response to the Ex Parte Application and Cause for Action
 1                Separate from the individual Plaintiffs, Constitution Association , Inc. has separate and

 2 II distinct damages from individual citizens which are for resources waisted because of Defendant
 3   11
          Harris conduct and had been totally omitted under the Ex Parte application.
 4

 5
                                                                 X
 6
                                                        CONCLUSION
 7

 8                The United States of America is not a party in this action and has no standing in it, and on

 9 II that basis alone its Ex Parte Application should be disregarded. Plaintiffs have addressed the

     I
lO issues raised in the Application and demonstrated them to be without merit. Accordingly,
11
          Plaintiffs respectfully request that the Court sustain the default and find that there is good cause
12
          for the action.
13

14

15

16                Executed on June 10, 2021, at Temecula, California in amendment of the original

17 II Response to the Ex Parte Application on June 3, 2021

18                                                                                               ~   '~ .~,.~~
                                                                              ___,,,.·- _.,--'

19

20
                                                                                                      ~4
21                                                                                               ,'7.,,.n /( ~
22                                                                                     ACH, PhD, JD, CPA,
                                                             Plaintiff, In Propria Persona and
                                 ✓---
23                                                           and Co-Founder of Constitution Association, Inc.

24
25

26
27

28

                                                                     -8-
                               First Amended Response to the Ex Parte Application and Cause for Action
 1 I GEORGE F. X. ROMBACH, PhD, JD, CPA,
      27636 Ynez Road, Suite L-7 #111
 2 11
      Temecula, CA 92591
 3 11 (949) 500-1850
   I gfxr@yahoo.com
 4
      Plaintiffs, In Propria Persona
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  SOUTHERN DISTRICT OF CALIFORNIA

10

11
12 HCONSTITUTION ASSOCIATION, INC., by                   )     Case No.       20CV2379 TWR BLM
      its founders, GEORGE F. X. ROMBACH                 )
13 ll and DOUGLAS V. GIBBS as well as other              )
      officers and members of the Association et. al.    )     DECLARATION OF SERVICE of the
14                                                       )            FIRST AMENDED
                                                         )     RESPONSE TO THE EX PARTE APPLIC
15                    Plaintiffs,                        )     ATION and CAUSE WHY THIS ACTION
                                                         )     SHOULD NOT BE DISMISSED
16                                                       )
                                                         )     Person Served:
17             vs.                                       )          Defendant KAMALA DEVI HARRIS
                                                         )
18                                                       )     Date Served: May 28, 2021
                                                         )
          KAMALA DEVI HARRIS,                            )           Judge:           Hon. Todd W. Robinson
19
                                                         )
20                    Defendant.                         )           Department:     Courtroom 3A

21        ______________                                 )
                                                         )           Complaint Filed: December.]_, 2020

22

23
     "STATE OF CALIFORNIA               )
24   I                                  )
          COUNTY OF RIVERSIDE           )
     II
25
               I, Beau Harley Watson, a private individual who resides and is employed in the County
26
27 II of Riverside, State of California, being duly sworn, depose and say:

28             I have been duly authorized to make service of the documents listed herein in the above

                                                          1.
                                                  Proof of Service
 1   entitled case. I am over the age of eighteen years, and not a party to the within action or otherwise
 2
 3   interested in this matter.
 4
 5             On June 10, 2021, I served the following pleading described as FIRST AMENDE
 6
 7   RESPONSE
 8
 9
10   TO THE EX PARTE APPLICATION and CAUSE WHY THIS ACTION SHOULD NO
11
     BE DISMISSED         by placing true copies thereof enclosed in a sealed envelope addressed to th
12
13   person(s) as follows:
14                                 Kamala Devi Harris
15                                 The White House
16                                 Office of the Vice President
17                                 1600 Pennsylvania A venue, NW
18                                 Washington, DC 20500
19
20                                 Randy S. Grossman,
21                                 Acting United States Attorney
22                                 Brett Norris
23                                 Assistant U.S. Attorney
24                                 Office of the U.S. Attorney
25                                 880 Front Street, Room 6293
26                                 San Diego, CA 92101
27
28
     And by depositing same on that same day in a facility for the collection mail that is regularl
     maintained by United States Postal Service with postage thereon fully prepaid at Temecula
     California. I am aware that on motion of a party served, service is presumed invalid if posta
     cancellation date or postage meter date is more than one day after the date of deposit for mailin
     affidavit.
                    I declare under penalty of perjury, under the laws of the United States of America
     and the State of California that the foregoing is true and correct.
             Executed on June 10, 2021, at Temecula, California




                                                       -2-
                                                 Proof of Service
